Citation Nr: 0815693	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  04-03 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating for post-traumatic 
stress disorder (PTSD) in excess of 30 percent for the period 
prior to July 25, 2006. 

2.  Entitlement to a disability rating for PTSD in excess of 
70 percent from July 25, 2006, forward.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to 
April 1969.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied an increased rating.  The 
veteran appealed and in May 2006, the Board remanded the 
appeal for further development.  The claim for an increased 
rating was again denied by the RO in September 2006.  In 
February 2007, the Board remanded the appeal again.  In 
September 2007, the Appeals Management Center (AMC) issued a 
rating decision that increased the veteran's PTSD disability 
rating to 70 percent, effective from July 25, 2006.  The 
veteran's appeal is now ready for further Board review.  

In February 2004, the veteran requested a personal hearing at 
the RO before a Veterans Law Judge.  In February 2005, the 
veteran withdrew his request for a personal hearing.  

In the March 2008 informal hearing presentation, the 
veteran's representative requests that he be granted a total 
rating for compensation purposes due to individual 
unemployability.  That matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Prior to July 25, 2006, the veteran's PTSD disability was 
not manifested by: speech that is intermittently illogical, 
obscure or irrelevant; spatial disorientation; neglect of 
personal appearance and hygiene; suicidal ideation; or 
obsessional rituals that interfere with his routine 
activities; but the PTSD disability was manifested by:  
impaired impulse control; difficulty in adjusting to 
stressful circumstances; daily panic attacks; near-continuous 
symptoms of depression; and difficulty in establishing and 
maintaining effective relationships.  

2.  Prior to July 25, 2006, the veteran's PTSD disability was 
manifested by occupational and social impairment with some 
deficiencies in work, family relations, and mood, but no 
deficiencies in school, judgment, or thinking.  

3.  For the entire rating period, the veteran's PTSD 
disability was not manifested by: total occupational and 
social impairment, by gross impairment in thought processes 
or communication; disorientation to time or place; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); memory loss for names of close 
relatives, own occupation, or own name; persistent delusional 
or hallucinations; and grossly inappropriate behavior.     


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for PTSD of 
70 percent and no higher for the period prior to July 25, 
2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, 
and Diagnostic Code 9411 (2007). 

2.  The criteria for a disability rating for PTSD in excess 
of 70 percent have not been met for any portion of the rating 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.130, and Diagnostic 
Code 9411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased rating claim 

A.  Introduction  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Generally, an evaluation 
of the extent of impairment requires consideration of the 
whole recorded history (38 C.F.R. §§ 4.1, 4.2), but when, as 
here, service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Thus, staged 
ratings may be assigned if the severity of the disability 
changes during the relevant rating period.  

This case involves staged ratings.  In an August 1997 rating 
decision, the RO assigned 30 percent rating for the veteran's 
PTSD disability, effective from April 7, 1997.  The veteran 
filed a claim for an increased rating in August 2002.  In the 
September 2007 rating decision, the RO increased that 
disability rating to 70 percent, effective from July 25, 
2006.  As discussed below, when reasonable doubt is resolved 
in favor of the veteran, a 70 percent disability rating is 
warranted for the period prior to July 25, 2007.  But a 
rating in excess of 70 percent is not warranted for any 
portion of the rating period in this appeal.  Thus, the 
rating will be 70 percent and no higher for the entire period 
of the claim and the stages of the rating are thus eliminated 
by this decision.  

The rating criteria from the General Rating Formula for 
Mental Disorders set forth in the following sections is 
complete for all disability ratings discussed, but the order 
in which the symptoms are listed within each rating level has 
been changed to facilitate the discussions below of how the 
criteria is applied to the particular facts in the record.  
38 C.F.R. § 4.130.  

B.  A 70 percent rating is warranted for the period prior to 
July 25, 2006

The veteran has been assigned a 30 percent disability rating 
for the period prior to July 25, 2006, under Diagnostic Code 
9411.  There are three higher ratings available under 
Diagnostic Code 9411-that is, a 50 percent, a 70 percent, 
and a 100 percent rating.  But as discussed below, resolving 
reasonable doubt in favor of the veteran, an increased rating 
to 70 percent and no higher is warranted for the period prior 
to July 25, 2006.  Thus, the criteria for a 50 percent rating 
need not be discussed in this decision.  

For a 70 percent rating, the evidence must show occupational 
and social impairment, with deficiencies in most areas, such 
as school, judgment, thinking,  work, family relations, or 
mood, due to such symptoms as:  speech intermittently 
illogical, obscure, or irrelevant; spatial disorientation; 
neglect of personal appearance and hygiene; suicidal 
ideation; obsessional rituals which interfere with routine 
activities; impaired impulse control (such as unprovoked 
irritability with periods of violence); difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting); near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130 (general 
rating formula for mental disorders) (criteria reordered).  

There is mixed evidence whether the veteran's disability 
meets the criteria for a 70 percent rating.  When there is 
conflicting evidence, several principles must be considered.  
First, the symptoms recited in the criteria in the rating 
schedule are not an exhaustive list, but serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442-443 (2002) (in adjudicating a claim for a 
higher rating, the adjudicator must consider all symptoms of 
a claimant's service-connected mental condition that affect 
the level of occupational or social impairment).  Second, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Third, when there is an 
approximate balance of positive and negative evidence about a 
claim, reasonable doubt should be resolved in the claimant's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Here, as discussed below, while the evidence does not 
squarely meet the criteria for a 70 percent rating, since 
there is evidence of occupational and social impairment with 
deficiencies in work, family relationships, and mood-
although not in school, judgment, or thinking-the evidence 
approaches equipoise.  Resolving reasonable doubt in the 
veteran's favor, an increased rating to 70 percent will be 
granted for the period prior to July 25, 2006.  

Looking first to the symptoms that are to serve as examples 
of the type and degree of disability that would justify a 
70 percent rating, the record does not establish the first 
four symptoms.  The veteran's PTSD is not manifest by speech 
that is intermittently illogical, obscure, or irrelevant.  At 
the October 2002 C&P examination, his speech was normal.  See 
also October 2002 general psychiatry note (speech organized); 
August 2002 general psychiatry note (speech regular);  
February 2003 general psychiatry note (speech organized); 
July 2003 general psychiatry note (speech organized); 
October 2003 general psychiatry note (speech organized); 
January 2004 pharmacology consult (speech within normal 
limits).  June 2004 general psychiatry note (speech 
organized); September 2004 general psychiatry note (speech 
rate and tone within normal limits).  There is no evidence at 
all in the record of spatial disorientation.  See, e.g., 
October 2002 C&P examination (he was well-oriented in time 
and place).  Nor is there evidence of neglect of personal 
appearance and hygiene.  See October 2002 C&P examination (he 
was adequately dressed).  

And notwithstanding the veteran's frequent reports about 
death, the veteran does not experience suicidal ideation.  No 
examiner has determined that he has any active suicidal 
ideation.  It is true that the veteran thinks about and 
discusses death frequently with his wife and with the various 
examiners.  He states that he wishes he would go to sleep and 
not wake up.  He also says that he would like to be killed in 
a car accident where no one else is hurt.  But there is no 
evidence that he has ever come up with an active plan for 
suicide.  While he implies that when there are no passengers 
with him he does not slow down when cars pull in front of 
him, there is no evidence that the veteran has ever had an 
automobile accident or that he has really tried to cause one.  
To the contrary, the record shows that he does not want to 
commit suicide.  In his October 2002 notice of disagreement, 
he explained that he does not like to take medications 
because they could lead to an overdose.  The veteran and his 
wife also emphasize that he would never commit suicide 
because it is against his religious beliefs.  Indeed, the 
veteran agreed to have his guns locked up and he disposed of 
old medications because he does not want to commit suicide.  
The veteran's passive thoughts about death do not demonstrate 
the severe degree of disability of a person actively thinking 
about killing himself, as the 70 percent rating contemplates 
in the suicidal ideation symptom.  Thus, this symptom is not 
established on this record. 

As for the next two symptoms, while there is some evidence of 
those symptoms, the evidence is insufficient to establish the 
degree of disability described in the rating criteria.  
During the period from August 2001 until July 2006, the 
veteran never discussed obsessional rituals-not at the 
October 2002 C&P examination, at any of the general 
psychiatric sessions, at any of the mental health 
pharmacological consults, or at any group therapy sessions or 
individual therapy sessions at the Vet Center.  The only 
evidence of obsessional rituals is the veteran's 
February 2004 substantive appeal in response to the statement 
of the case, in which he stated that he has rituals that have 
become an obsession.  He must check the doors and windows 
daily.  All lights must be out so they cannot be seen inside 
the house or all the blinds must be closed.  All doors have 
two locks and they must be locked.  When he goes out to eat, 
he must sit in the corner or the back of the restaurant 
because he must see the door.  He has a daily routine and 
does not like it when it changes.  

The veteran is competent to describe his own behavior.  
38 C.F.R. § 3.159(a)(2) (lay evidence is competent if 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed by a 
lay person).  As a lay person, however, he is not qualified 
to make a determination that his routines rise to the level 
of an obsessional ritual.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge).  And 
given the fact that this behavior was never discussed with 
any mental health professional in more than 50 health care 
visits, the veteran's lay statements on this matter are not 
very credible.  But in any event, the symptom listed in the 
70 percent rating criteria provides that any obsessional 
ritual also must interfere with the veteran's routine 
activities.  There is no evidence whatsoever that any of the 
behaviors described by the veteran-pulling down the blinds 
or locking the doors with two locks-interfere with his 
activities of daily living.  To the contrary, he says that he 
maintains his routines.  Thus, the evidence on this record 
does not establish obsessive rituals that interfere with 
routine activities.  

There is ample evidence in the record that the veteran has 
impaired impulse control.   He frequently experiences road 
rage.  He complains long and bitterly of people who park 
illegally.  At most of his mental health treatment visits he 
discusses his difficulty in controlling anger.  His wife and 
son describe how demanding he is and how he constantly finds 
fault with them.  His daughter describes how he has changed 
over the years because he is often angry.  There is less 
evidence that the veteran's irritability and anger lead to 
periods of violence.  To be sure, the veteran describes two 
incidents where he lost his temper and reacted violently.  
Once, he wanted a gun to harm his ex-son-in-law.  Another 
time, the police were called when he detained a trespasser by 
forcing him against a wall.  And the veteran describes two 
incidents when he experienced flashbacks in public where he 
could not control his impulses.  Once, a girl in his church 
screamed behind him and he thought she was a Vietnamese child 
who needed rescuing, so he grabbed her.  Another time (which 
appears to have occurred before the veteran filed his claim), 
in a restaurant he had a flashback when a balloon popped and 
he reacted so extremely that his wife had to explain to the 
patrons what was happening and try to calm him down.  While 
the  reaction of the veteran was extreme, there is no 
evidence that anyone was harmed during any of these 
incidents.  Thus, while this evidence establishes impaired 
impulse control with short outbursts or extreme reactions, 
these four incidents over a period of more than four years do 
not constitute the degree of impaired impulse control that is 
demonstrated by unprovoked irritability with periods of 
violence.  

On the other hand, the last three symptoms are clearly 
established on this record.  The veteran's difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting) is shown by the fact that he had to quit 
the counseling job he had in 1999 because the stress of 
hearing combat-related stories by other veterans was 
triggering panic attacks.  Although that happened before the 
relevant rating period began, the veteran's difficulty in 
functioning in stress is also shown by the panic attacks 
triggered by having to speak in public, by riding in 
elevators, by visiting sick people in the hospital, and by 
going to funeral homes.  

And the panic attacks were not only triggered by very 
stressful circumstances.  The veteran often awoke from sleep 
having panic attacks.  He also experienced them daily, at 
home as well as at other locations.  In addition, the record 
shows that the veteran experienced near-continuous symptoms 
of depression.  His mood was depressed.  He had lost interest 
in activities he used to enjoy.  His concentration was 
impaired so that he either took a long time to finish a 
project or never finished it. He became forgetful, so that he 
needed reminders to take his medication and to eat.  
The frequent panic attacks and depression caused him to 
withdraw from tasks at work that required him to interact 
with people.  Thus, he was not able to function 
independently, appropriately and effectively.  

Finally, the record shows that the veteran was unable to 
establish and maintain effective relationships.  During the 
period prior to July 25, 2006, the veteran had difficulty 
with work, social, and family relationships.  For one thing, 
the veteran's flashbacks affected how people interacted with 
him.  After a girl at his church stood behind him and 
screamed, he experienced a flashback to his time in the 
Republic of Vietnam, and apparently grabbed her in order to 
rescue her.  He had to be restrained until he calmed down.  
The veteran reported that the girl's family left the church 
and other people at church thereafter backed away from him a 
bit.  See January 2004 Mental Health Pharmacology Consult; 
February 2004 Substantive Appeal; August 2004 Psychiatry 
General Note; September 2006 Response To The Supplemental 
Statement Of The Case (SSOC Response).  In a March 2007 
statement, an elder of the veteran's  church explained that 
he had observed the veteran withdrawing from others, starting 
in 2003.  He no longer attended church and social events that 
he had previously enjoyed.  And he had had panic attacks at 
the church and at other buildings where church members were 
present.  

As for his family relationships, the record contains evidence 
that he is not good at maintaining effective family 
relationships.  Although at the beginning of the rating 
period, the veteran described his relationship with his wife 
as good (see October 2002 C&P exam), in his substantive 
appeal, he states that his relationship with his wife had 
deteriorated.  He is estranged from his oldest son (who is 
actually a nephew that he and his wife raised).  His other 
son avoids him whenever possible. His daughter says that 
instead of the love she received growing up, all she received 
from her father now is negativity.  Despite the many times in 
counseling at the Vet Center where he set a goal to establish 
better relationships with his family, the veteran has not 
maintained those relationships well. 

The rating criteria of Diagnostic Code 9411 identifies the 
symptoms discussed above as indicators of whether the 
veteran's disability is manifest by occupational and social 
impairment, with deficiencies in most areas, such as school, 
judgment,  thinking, work, family relations, and mood.  The 
area of school is not relevant here.  There are no 
deficiencies in judgment and thinking.  The veteran's spatial 
orientation and speech show that he is rationale and 
organized in his thinking.  

But the symptoms established on this record show that for the 
period prior to July 25, 2006, he had deficiencies in work, 
family relations, and mood.  His employer removed tasks from 
him that he was no longer able to accomplish.  As discussed 
above, he was unable to maintain his family relationships.  
As for his mood, he experienced near-constant depressed mood 
with expressions of irritability and anger.  Here, most of 
the symptoms listed in the criteria for a 70 percent rating 
have not been established.  And the veteran's PTSD disability 
manifests deficiencies in three of the six areas set forth in 
the rating criteria for a 70 percent rating, with the record 
reflecting significant occupational and social impairment.  
Although the criteria are not squarely established, the 
evidence approaches equipoise.  Resolving reasonable doubt in 
favor of the veteran, an increased rating to 70 percent is 
granted for the period prior to July 25, 2006.    

C.  A rating higher than 70 percent is not warranted for any 
portion of the rating period

As a result of granting an increased rating to 70 percent for 
the period prior to July 25, 2006, the veteran's PTSD 
disability is rated at 70 percent for the entire rating 
period, without regard to staged ratings.  But as discussed 
below, a higher rating is not warranted on this record.  

For a 100 percent rating, the evidence must show total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
disorientation to time or place; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); memory loss for names of close relatives, own 
occupation, or own name; persistent delusional or 
hallucinations; and grossly inappropriate behavior.  38 
C.F.R. § 4.130 (general rating formula for mental disorders) 
(criteria reordered).  

Neither these symptoms nor total occupational and social 
impairment are established on this record.  The veteran's 
thought processes and communication have always been good.  
See, e.g., October 2002 C&P examination (his thought 
processes were logical and his speech was normal); 
August 2006 C&P examination (his cognitive exam was grossly 
within normal limits and his insight and judgment were fair; 
his speech was normal rate and volume, coherent and goal-
oriented); February 2007 Psychiatric General Note (fair 
insight and judgment and thought processes organized).  He 
has never been disoriented as to time or place.  See, e.g., 
October 2002 C&P examination (well oriented in time and 
place); August 2006 C&P examination (alert and oriented x3).  

The record does not establish that the veteran's PTSD 
disability is manifest by a persistent danger of hurting 
himself or others.  As discussed above, he has never 
attempted suicide and the record does not establish that he 
has actually hurt anyone.  No examiner has determined that 
his thoughts about death reveal active suicidal intent.  See, 
e.g. October 2002 C&P examination (denied suicidal feelings); 
August 2006 C&P examination (he admitted to vague thoughts of 
death in the past in intermittently in the present, but 
denied any active plans or thoughts because of his religion); 
Vet Center Notes from May 2003 to March 2007 (space for 
suicidal/homicidal was never checked); June 25, 2006 Mental 
Health Psychiatry General Note (has chronic passive suicidal 
ideas but denied active suicidal/homicidal intent).  In every 
mental health examination, he has denied homicidal ideation.  
But in his September 2006 SSOC Response, the veteran argued 
that the August 2006 C&P examiner incorrectly determined that 
he has "vague thoughts of death" when, in fact, he had told 
that examiner that he had thoughts of suicide every day.  And 
the veteran argued strongly that having looked for weapons 
when angry on two occasions shows that he had homicidal 
thoughts.  But given his lack of plans for suicide, his firm 
religious beliefs, and the fact that he has never hurt 
anyone, these incidents do not rise to the level of being a 
persistent danger of hurting himself or others.  

Nor is there any evidence of an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene).  The veteran has always been 
adequately groomed at his medical treatment visits.  See, 
e.g., October 2002 C&P examination (adequately dressed and 
had a friendly, sociable manner); August 2006 C&P examination 
(casually dressed, pleasant, and cooperative during the 
interview).  In his September 2006 SSOC Response, he veteran 
took offense at the August 2006 C&P examiner's notes about 
his demeanor and clothing.  But since this is one of the 
legal criteria by which his disability is rated, the examiner 
appropriately included those comments in his report.  The 
veteran asserted that his education has taught him to be 
pleasant, cooperative, and to make good eye contact and he 
implied that he has every right to behave that way without it 
being held against him.  Those very comments, however, reveal 
that his disability is not manifest by total social 
impairment because while he does not like to interact with 
others, when required to do so, he is able to function 
appropriately.  

Moreover, at the August 2006 C&P exam, he explained that 
every day, after his shower, he helps his grandchildren catch 
the school bus.  Then he goes to the office for 2-3 hours, 
comes home, takes a nap, watches TV, has dinner with his 
wife, and goes to bed around 11 pm.  While his wife reminds 
him to take his medication (especially after the medications 
have been changed) and reminds him to eat lunch, the record 
does not establish that he is intermittently unable to 
perform his daily activities.  In his September 2006 SSOC 
Response, the veteran asserted that this symptom has been 
established because his work activities have been reduced and 
because he no longer helps with housework or yard work, his 
wife now has to take care of their finances, and when he goes 
to the store, he has to take a list.  While the veteran's 
disability has affected his daily activities, so that he does 
much less than he used to, the record does not establish that 
he is unable to maintain his own hygiene, a basic routine to 
his day, and perform occasional other tasks.  This symptom of 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene) is not 
established on this record. 

Nor does the record establish that the veteran's disability 
is manifested by memory loss for names of close relatives, 
his own occupation, or his own name.  To be sure, in his 
February 2004 substantive appeal, he noted that he sometimes 
forgets the names and birthdays of his grandchildren.  But 
there is not enough information from that statement to 
determine whether this is anything more than a passing 
difficulty in retrieving the correct name for the correct 
child.  Certainly, he never raised this issue with any mental 
health provider.  And while there is evidence that his memory 
is not what it used to be, there is no other evidence of such 
a gross impairment of memory that he cannot remember his own 
name, his own occupation, or the names of his wife and 
children.  And at the October 2002 and August 2006 C&P 
examinations, he did well on the objective memory tests.  
Thus, while there is some evidence about difficulty in 
remembering his granddaughters 's names, this record does not 
establish the degree of disability with respect to his memory 
contemplated by a total disability rating.  

The record also does not establish that the veteran's 
disability is manifested by  persistent delusions or 
hallucinations.  To be sure, the veteran experiences 
flashbacks and nightmares, which are very real to him.  But 
when going about his daily life, he does not believe he is 
someone else nor does he experience the presence of someone 
who is not really there.  Indeed, one examiner has noted that 
while he states that he hears "men calling me," it appears 
to be in the context of flashbacks/nightmares.  See June 25, 
2006 Mental Health Psychiatry General Note (and follow-up 
visits through February 2007).  Despite many years of 
treatment, he has never been treated specifically for 
hallucinations or delusions.  In his September 2006 SSOC 
Response, the veteran argued that this symptom has been 
established because he always sees the faces of the men who 
died by just closing his eyes.  But he does not assert that 
he believes they are there-only that he can recall what they 
looked like.  He also points out that when he has nightmares 
or walks in his sleep, he is having delusions or 
hallucinations.  But the manifestation of nightmares and 
flashbacks is common at all degrees of disabilities.  What 
this criteria contemplates is a disability so severe that the 
veteran's reality is affected.  Notwithstanding the few 
public incidents where the veteran experienced flashbacks, 
the veteran's disability is not manifested by delusions or 
hallucinations. 

Finally, the record does not establish that the veteran 
engages in grossly inappropriate behavior. At every 
counseling session at the Vet Center, his counselor recorded 
that the veteran's behavior was appropriate, realistic, open, 
and cooperative.  No examiner identifies any grossly 
inappropriate behavior.  To be sure, as discussed previously, 
the veteran has difficulty with impulse control and during 
flashbacks, his actions are not appropriate for the actual 
circumstances around him.  But his behavior is neither so 
bizarre nor so inappropriate as to be an example of total 
social impairment.  

The symptoms discussed above are examples of the degree of 
disability that would be characterized as total occupational 
and social impairment.  Here, it is clear that the veteran's 
disability impairs his ability to work.  He apparently 
resigned his position at the church sometime before 
March 2007.  While he was working, the elders had to cut back 
on his responsibilities.  He would not do work tasks that 
involved involvement with other people.  And he worked only 
10 to 15 hours each week.  But for most of the period at 
issue, he did continue to go to work on a daily basis and 
produced work that the church used.  While he has stated that 
it took him longer to do research than it had in the past, he 
nevertheless completed needed  research at his church.  He 
produced Bible study questions for others to use in a class.  
And while the March 2007 statement by one of the elders in 
his church indicated that the church was sensitive to PTSD 
symptoms and so adjusted the veteran's work schedule 
accordingly, he did not indicate that the veteran's work 
product was not adequate.  Since he was working for most of 
the rating period, and producing usable information, the 
record does not establish total occupational impairment.  And 
even for the period after his resignation, the record does 
not establish that the veteran could not work.  To be sure, 
given his desire to self-isolate and his inability to work a 
full day, he would be limited to working part-time in a job 
where he could work by himself, but the record does not 
establish total occupational impairment.  

In any event, for a 100 percent rating, even if there is 
total occupational impairment, there must also be total 
social impairment.  That degree of social impairment does not 
exist on this record.  The veteran clearly does not 
participate in the social activities he once did.  He no 
longer plays cards, goes fishing, attends church camp, etc.  
He prefers to stay in his own home.  But he has not withdrawn 
completely from other people.  He does still have some social 
relationships.  The veteran has friends with whom he has 
become close at the Vet Center.  When he stopped going to 
group therapy, he noted that he still saw some of those 
friends at the meetings of the Veterans of Foreign Wars and 
they supported him there.  See May 2006 Psychiatry General 
Note.  Moreover, while the veteran has stated that he does 
not like going to restaurants, he nevertheless does go to 
them with his wife because he has emphasized that he must sit 
with his back to the wall where he can see the door. 

And even though his family relationships are not what they 
once were, he has family relationships.  To be sure, he is 
estranged from the nephew that he and his wife raised.  But 
in the March 2007 statement by his son recorded by his wife, 
it appears that the estrangement is based on incidents that 
happened many years ago that his wife characterized as 
"minor at the time."  That nephew is apparently estranged 
from the veteran's wife as well.  So, the status of that 
relationship does not appear to be based on the veteran's 
PTSD symptoms.  His son's March 2007 statement shows that he 
dreads his father's approach because he usually finds fault 
and says not a word of praise or thanks to him.  But that 28-
year-old son was reluctant to provide information about his 
father that might look like a betrayal.  And he continues to 
live in the veteran's house.  His daughter's March 2007 
statement reflects a love for her father and a desire to see 
him get well.  Moreover, notwithstanding his negativity, she 
entrusts her daughters to the veteran on a daily basis.  In 
his September 2006 SSOC Response, the veteran implied that 
the reason he is still married to his wife is because of 
their religious beliefs.  But the record shows that his wife 
of more than 38 years continues to live with him, eats dinner 
with him every night, sometimes goes to restaurants with him, 
and helps him by reminding him to take his medication and to 
eat and by submitting lay statements to support his claim.  
He has occasional contact with his 90-year-old mother whom he 
either sees or contacts once a month.  This evidence does not 
reflect total impairment of family relationships.  
A disability rating of 70 percent, rather than 100 percent, 
for the entire period of the veteran's rating is also 
consistent with the Global Assessment Functioning (GAF) 
scores that have been assigned to the veteran during this 
period.  The GAF score serves as a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), p. 32).  The lower the 
GAF score, the more severe the person's mental disorder.  A 
GAF score of 51 - 60 is defined as "Moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)." DSM-IV, p. 32.  A GAF score of 41 - 50 is 
defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
Ibid.  A GAF score of 31 - 40 is defined as "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; a child 
...)."  Ibid.  A GAF score of 21 - 30 is defined as "Behavior 
is considerably influenced by delusions or hallucinations OR 
serious impairments in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day, no job, home, or friends).  
Ibid.  

With the exception of the August 2006 C&P examiner's 
assignment of a GAF score of 65, all of the veteran's GAF 
scores have ranged between 45 and 58.  See August 2002 C&P 
examination (GAF score of 55); Psychiatry General Notes from 
August 2002 to April 2006 (GAF scores ranged from 53 to 58, 
with most scores at 55); Psychiatry General Notes from 
November 2006 to February 2007 (three GAF scores were 45 and 
one was 48).  Thus, for the period prior to July 25, 2006, 
the GAF scores were higher than those after that date.  That 
is consistent with the discussions above that while the 
veteran's symptoms did not fit squarely within a 70 percent 
rating for the period prior to July 25, 2006, reasonable 
doubt was resolved in the veteran's favor to assign that 
70 percent rating.  But no examiner has ever assigned a score 
in the 21 - 30 range, or even the 31 - 40 range, which 
reflect the criteria for a 100 percent mental disorder 
disability.  

The veteran objects to reliance on the GAF scores in rating 
his disability.  He complains that the August 2006 C&P 
examiner's assignment of a GAF score of 65 is inconsistent 
with that examiner's findings that the veteran has 
significant symptoms of PTSD and limited occupational 
functioning as evidenced by his working only 3 hours per day.  
A GAF score of 61 - 70 is defined as "Some mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
personal relationships.  DSM-IV, p. 32.  The Board agrees 
that the assignment of such a high GAF score does not 
accurately reflect that examiner's other findings and is not 
consistent with other evidence in the record.  Thus, that GAF 
score has not been relied upon by the Board.  

The veteran also argues in his February 2004 substantive 
appeal that it is the understanding of a lot of the veterans 
that unless admitted for psychiatric treatment, VA examiners 
assign a GAF score of 55.  The veteran presents no evidence 
to support such an allegation and there is nothing in the 
record to indicate that the various health care professionals 
that have examined the veteran were at all arbitrary in 
assigning GAF scores.  In any event, that argument is belied 
by the veteran's own scores, discussed above, that range from 
45 to 65.  

In his substantive appeal, the veteran complained that many 
of his PTSD symptoms were not mentioned by various examiners 
or in the statement of the case.  For example, he pointed out 
that he has sleep disturbances, feelings of worthlessness, 
daydreams about being alone, guilt about being alive, 
reactions to loud noises, reactions to people being behind 
him, and has traumatic memories of what happened in the 
Republic of Vietnam, etc.  But the symptoms that have not 
been specifically addressed are symptoms indicating that a 
diagnosis of PTSD is appropriate and are common to people 
with PTSD regardless of the level of disability.  Thus, those 
symptoms are not relevant to the analysis for determining the 
degree of this particular veteran's disability.  In failing 
to discuss these symptoms, the Board is not determining that 
they do not exist or that they are not an integral part of 
the veteran's life.  Rather, the Board has focused on the 
symptoms included in Diagnostic Code 9411 because those are 
the criteria established by law that are to be examined in 
determining the degree of severity of a veteran's PTSD 
disability.  

A 70 percent rating is also consistent with the three opinion 
letters submitted by the veteran from his Vet Center 
counselor about his condition.  The April 2003 letter stated 
that the veteran reported detachment from family and friends 
with significant patterns of isolation and withdrawal 
resulting in severe social impairment and the veteran 
experienced sleep disturbance, nightmares, daily intrusive 
thoughts, daily panic attacks, hyper-vigilance, and 
flashbacks, resulting in severe limitations to employment.  
The June 2004 and March 2007 letters provided the same 
summary, except they both included the fact that the veteran 
also experienced severe depression.  These summaries 
describing significant (but not total) patterns of isolation 
and severe (but not total) limitations to employment does not 
warrant a rating higher than 70 percent.  

Nor does the doctrine of resolving reasonable doubt in the 
claimant's favor warrant the assignment of a rating higher 
than 70 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.  There is very little evidence in favor of a 100 percent 
disability rating.  The veteran has thoughts about death and 
has described some incidents where he lost his temper and 
wanted to (but did not) harm someone.  He presented evidence 
that he no longer performs as many daily activities as he 
used to.  And his work and social relationships, including 
family relationships, are definitely impaired.  But the 
evidence against a 100 percent disability rating is much 
greater than that in favor, so that doctrine is not 
applicable here.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim). 

Nor does the veteran qualify for extra-schedular 
consideration for his service-connected PTSD disability.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 2008 WL 1815618 
(Ct. Vet. App. April 23, 2008).  First, there must be a 
comparison between the level of severity and symptomatology 
of the veteran's service-connected disability and the 
established criteria found in the rating schedule to 
determine whether the veteran's disability picture is 
adequately contemplated by the rating schedule.  Id. at *3.  
If not, the second step is to determine whether the 
claimant's exceptional disability picture exhibits other 
related factors identified in the regulations as "governing 
norms."  Id. at *3; see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment 
and frequent periods of hospitalization).  If the factors of 
step two are found to exist, the third step is to refer the 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for a determination 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Id. at 
*3-4.  

Here, the record does not establish that the rating criteria 
are inadequate.  To the contrary, the very symptoms that the 
veteran describes and the findings made by the various mental 
health professionals are the symptoms included in the 
criteria found in the rating schedule for mental 
disabilities.  And as discussed above, when veteran's 
symptoms and the effects of his PTSD disability are compared 
to the criteria in the ratings schedule, the 70 percent 
rating reflects the level of severity of his disability-that 
is, occupational and social impairment that is severe, 
without being total impairment.  Thus, the Board finds that 
the schedular criteria are not inadequate for rating this 
veteran's PTSD disability.  As a result, the other two steps 
in the analysis of extra-schedular ratings need not be 
reached.  

With none of the symptoms established on this record, and 
neither total occupational impairment nor total social 
impairment established on this record, a rating higher than 
70 percent is not warranted.  



II.  Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159. VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.  

The RO's August 2002 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
October 2002 rating decision.  It described the evidence 
necessary to substantiate a claim for an increased rating, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  That letter did not invite the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim, or specifically address what evidence was necessary 
with respect to the rating criteria or the effective date of 
an award for service connection.  Although the veteran has 
not raised any notice issues, the failure to provide 
complete, timely notice to the veteran raises a presumption 
of prejudice, so that VA has the burden to establish that the 
veteran was not, in fact, prejudiced by the inadequate 
notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
original August 2002 letter.  With respect to the requirement 
to ask the claimant to provide VA with any evidence in his 
possession that pertains to the claim, the RO substantially 
complied with that requirement.  In the August 2002 letter, 
the RO advised the veteran that to help with his claim, he 
should send the evidence VA needed as soon as possible and to 
be sure to put his VA file number on any evidence sent to VA.  
In addition, after advising the veteran of the kind of 
medical evidence that was needed, the RO informed him that if 
he could submit the records himself, that might lessen the 
amount of time needed to process his claim.  The information 
in those two notices was sufficient to put a reasonable 
person on notice that he could submit evidence in his 
possession to VA.  Moreover, in other claims that the veteran 
was pursuing concurrently with this one, he did submit 
evidence in his possession to VA.  Thus, the veteran was not 
prejudiced by VA's failure to provide him with a specific 
invitation to submit any evidence in his possession to VA.  

As for Dingess and Vazquez-Flores, the veteran received 
notice of most of those requirements well before the appeal 
was readjudicated in the September 2007 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (a statement of the case or a 
supplemental statement of the case can be considered a 
readjudication of a claim after the issuance of proper 
notice); see also Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006).  The August 2002 letter notified the veteran 
that to substantiate his claim, VA needed evidence that his 
disability had worsened.  The March 2007 letter further 
notified the veteran that the disability rating is determined 
by applying relevant diagnostic codes (which provide for 
ratings from 0 percent to 100 percent) to evidence about the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  As for the impact of his disability 
on daily life, the veteran was advised in the March 2007 
letter that he could submit his own statement that would 
completely describe his symptoms, their frequency and 
severity, and any other involvement, extension and additional 
disablement that was caused by his disability.  Notice of 
criteria under other diagnostic codes was not required here 
because the General Rating Formula for Mental Disorders 
provides a rating schedule based on worsening of psychiatric 
symptoms.  After the veteran received those notices, he 
notified VA in December 2007 that he had no further 
information or evidence to submit to VA.  

In any event, the record reflects the veteran's actual 
knowledge of the evidence needed to substantiate his claim.  
The criteria for rating PTSD disabilities had been set forth 
in its entirety in the January 2004 statement of the case.  
In response to it, and in response to the supplemental 
statement of the case, the veteran submitted detailed 
arguments of how the evidence established each of the 
criteria.  The veteran thus had a meaningful opportunity to 
participate in the adjudication process.  See Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  
VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA retrieved the veteran's claims folder 
(which contained his service medical records), obtained his 
VA treatment records, and conducted two compensation and 
pension examinations.  There are no outstanding requests for 
assistance.  VA thus met its duty to assist the veteran. 

 
ORDER

Entitlement to a 70 percent disability rating, and no higher, 
for PTSD for the period prior to July 25, 2006, is granted, 
subject to the regulations governing the payment of VA 
monetary benefits.  

Entitlement to a disability rating for PTSD in excess of 
70 percent for any portion of the rating period is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


